

Execution Version


AMENDMENT TO PLEDGE AND SECURITY AGREEMENT
THIS AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is made and
entered into as of May 8, 2017, by and between Par Hawaii Refining, LLC f/k/a
Hawaii Independent Energy, LLC (the “Company”) and J. Aron & Company LLC
(“Aron”) (each referred to individually as a “Party” and collectively, the
“Parties”).
RECITALS
A.    The Company owns and operates a crude oil refinery and related assets
located in Kapolei, Hawaii (the “Refinery”) for the processing and refining of
crude oil and other feedstocks and the recovery therefrom of refined products.
B.    The Parties have entered into a Supply and Offtake Agreement, dated June
1, 2015 (as from time to time amended, modified, supplemented, extended, renewed
and/or restated, the “S&O Agreement”), pursuant and subject to which Aron has
agreed to supply crude oil to the Company to be processed at the Refinery and
purchase refined products from the Company produced at the Refinery. In
connection with the S&O Agreement, the Parties have entered into the Pledge and
Security Agreement, dated June 1, 2015 (as from time to time amended, modified,
supplemented, extended, renewed and/or restated, the “Pledge Agreement”).
C.    The Parties have agreed to amend the Pledge Agreement pursuant to the
terms set forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the Pledge Agreement.
Section 1.2    Interpretation. The rules of construction set forth in Section
1(d) of the Pledge Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2
Amendment

Section 2.1    Amendment to Pledge Agreement as of Effective Date. Upon the
effectiveness of this Amendment, the Pledge Agreement is amended as follows:




--------------------------------------------------------------------------------




(a)    By replacing “fifty percent (50%)” in the second line of Section
5(b)(iii)(A) with “seventy-five percent (75%).”
(b)    By amending and restating Section 5(b)(iii)(B) as follows:
(B)    in the amounts (I) necessary to enable any holder of the Equity Interests
of the Company (a “Member”) to pay its federal and state income tax obligations;
(II) necessary to enable Par Pacific to pay its Federal and state income taxes,
in each case (without duplication) attributable to allocations of income and
gains, offset by losses and deductions, allocable by the Company to such Member
and by such Member to Par Pacific; and (III) equal to the Federal and state
income taxes that the Company would owe (or is estimated to owe) for such
quarter if the Company were a standalone income tax filer and reporting entity
without taking into account any utilization of any net operating loss
carryforwards or other tax attributes of Par Pacific; provided that the amount
of Restricted Payments paid pursuant to Section 5(b)(iii)(B)(I) and Section
5(b)(iii)(B)(II) to enable such Member and Par Pacific to pay Federal and state
income taxes at any time shall not exceed the amount of such Federal and state
income taxes actually owing by such Member and Par Pacific at such time for the
respective period attributable and after giving effect to such allocations of
income, gains, losses and deductions. The Company shall notify Aron promptly
upon making any such Restricted Payment under this Section 5(b)(iii)(B); and
(c)    By adding the following as a new Section 5(b)(iii)(C):
(C)    without limiting the distributions permitted under clause (A) above, the
Company may make a one-time special Restricted Payment in an amount equal to the
Provisional Payment (as defined in the S&O Agreement) following receipt of the
Provisional Payment by the Company from Aron.
(d)    By replacing Schedule 4 to the Pledge Agreement with Schedule 4 attached
hereto.
Section 2.2    References Within Pledge Agreement. Each reference in the Pledge
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the
Pledge Agreement as heretofore amended and as amended by this Amendment.
SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the Pledge Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the Pledge Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms




--------------------------------------------------------------------------------




(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law) and (v) no
Event of Default with respect to it has occurred and is continuing.
SECTION 4
Miscellaneous

Section 4.1    Pledge Agreement Otherwise Not Affected. Except for the
amendments pursuant hereto, the Pledge Agreement remains unchanged. As amended
pursuant hereto, the Pledge Agreement remains in full force and effect and is
hereby ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.
Section 4.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 4.3    Costs and Expenses. Each Party shall be responsible for any costs
and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.
Section 4.4    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 4.5    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 4.6    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 4.7    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 4.8    Interpretation. This Amendment is the result of negotiations
between and have been reviewed by counsel to each of the Parties, and is the
product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be executed
by its duly authorized representative as of the date first above written.




J. ARON & COMPANY LLC


By: /s/ John Eleoterio    
Name: John Eleoterio
Title: Managing Director




PAR HAWAII REFINING, LLC


By: /s/ William Monteleone    
Name: William Monteleone
Title: Chief Financial Officer    




